Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Stockholders of GankIt Corporation We consent to the use in this Registration Statement on Form S-1/A of our report dated June 27, 2012, relating to the financial statements of GankIt Corporation, appearing in the Prospectus, which is part of this Registration Statement. We also consent to the reference to us under heading “Interest Of Named Experts And Counsel” in such Prospectus. LBB & Associates Ltd., LLP Houston, Texas October 4, 2012
